Envelope Details                                                          Page 1 of 2



Print this page

Case # 201064487 - MALLORY, JOEL D JRFILED
                                         v JINP
                                  1st COURT OF APPEALS
MORGAN CHASE BANK N A                 HOUSTON, TEXAS
                                                               4/24/2015 9:37:01 PM
                                                               CHRISTOPHER A. PRINE
 Case Information                                                      Clerk
 Location                   Harris County - 151st Civil District Court
 Date Filed                 10/20/2014 08:30:19 PM
 Case Number                201064487
                            MALLORY, JOEL D JR v J P MORGAN CHASE BANK
 Case Description
                            NA
 Assigned to Judge
 Attorney                   Joel Mallory
 Firm Name                  Mallory & Associates
 Filed By                   Joel Mallory
 Filer Type                 Pro Se Filer
 Fees
 Convenience Fee            $1.82
 Total Court Case Fees      $0.00
 Total Court Filing Fees    $61.00
 Total Court Service Fees   $2.00
 Total Filing & Service
                            $0.00
 Fees
 Total Service Tax Fees     $0.00
 Total Provider Service
                            $0.00
 Fees
 Total Provider Tax Fees    $0.00
 Grand Total                $64.82
 Payment
 Account Name               JOEL MALLORY
 Transaction Amount         $64.82
 Transaction Response       Approved
 Transaction ID             4782392
 Order #                    002893500-0




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=5d39bc52-f5... 4/24/2015
Envelope Details                                                          Page 2 of 2


 Motion for New Trial
 Filing Type                              EFile
 Filing Code                              Motion for New Trial
                                          cover document for submission of
 Filing Description
                                          payment
 Reference Number
                                          payment for motion to reinstate and
 Comments
                                          alternatively, motion for new trial
 Status                                   Accepted
 Accepted Date                            10/21/2014 08:34:18 AM
 Fees
 Court Fee                                $61.00
 Service Fee                              $0.00
 Documents
 Lead Document             cover doc for mnt payment.pdf   [Original] [Transmitted]




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=5d39bc52-f5... 4/24/2015